On Petition for Rehearing.
Ross, J.
The contention of counsel for appellant that we are in error in holding that this was not an agreed case, under section 553, R. S. 1881 (section 562, Burns R. S. 1894), is settled adversely to appellant in Pennsylvania Co. v. Niblack, supra. In that case the Pennsylvania Company filed its complaint to quiet title to real estate, and the appellee Niblack answered by general denial. The cause came on for trial upon an agreed statement of facts, to which was attached an affidavit of the parties to the effect that the controversy was real and the proceedings in good faith to determine their rights. On appeal the Supreme Court says: “This was not an agreed case under section 553, R. S. 1881, but it was a trial upon an agreed statement of facts used merely as evidence. ” In the case at bar in the entry of the court’s proceedings of October 4, 1893, we find that the cause was submitted to the court for trial and judgment upon an agreed statement of facts, and in the entry of the proceedings of October 7, 1893, the record recites that the cause was £ £ submitted to the court for trial, judgment and decree, without the intervention of a jury, and the court, after hearing all the evidence, now takes the cause under advisement.” Taking the record as it comes to us, it is evident that there was a trial, that evidence was introduced, and that the cause was taken under advisement by the court. Under such circumstances the correctness of the court’s holding, as to whether sustained by sufficient evidence or contrary to law, can be presented for review *602on appeal, only by filing a motion for a new trial in the court below, and if the motion is overruled, to assign such ruling as a specification of error here. Of course, no question could arise- on the ruling on the motion for a new trial, requiring a consideration of the evidence, except the evidence he properly in the record by hill of exceptions. The evidence is not in the record in this case.
Filed March 13, 1896.
Petition overruled.